     Case 2:20-cv-01343-TLN-DB Document 11 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TANNER DAYNE COLBERT,                            No. 2:20-cv-01343-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER
14    BELL, et al.,
15                       Defendants.
16

17          Plaintiff Tanner Dayne Colbert (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 21, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. (ECF No. 10.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
     Case 2:20-cv-01343-TLN-DB Document 11 Filed 08/31/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The Findings and Recommendations filed April 21, 2021 (ECF No. 10), are

 3             ADOPTED IN FULL;

 4         2. This action is DISMISSED without prejudice; and

 5         3. The Clerk of Court is directed to close this case.

 6         IT IS SO ORDERED.

 7   Dated: August 30, 2021

 8

 9

10                                            Troy L. Nunley
                                              United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
